DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Brief
In view of the Brief filed on 9/30/22, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ERIK KASHNIKOW/             Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                           
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “drying the pasta” as well as a “gluten vitality adjustment step performed by…. (C ) allowing said extruded pasta to stand to dry”. Claim 2 also recites “the gluten vitality adjustment step effects said drying”. It is not clear if there are two separate drying steps, or a single drying step. It is not clear if claim 2 requires the adjustment step to be option (C ) or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi [US 2014/0010935A1] as in view of Tutuncu et al [US 2015/0150288A1], and as evidenced by Protein NPL [Protein in Durum Wheat].
Higuchi teaches a method for manufacturing dried pasta (title) by preparing a dough from durum wheat flour (paragraph 0016), atmospheric extruding of the dough under a pressure of 80 kg/cm2 to form pasta strands (paragraph 0016), drying the extruded strands at 75-95C and a relative humidity of 60-90% (paragraph 0019), further drying the strands in heating and cooling stages (paragraph 0020-0025), and achieving a final moisture content of 11-12% (paragraph 0028).
In addition, Durum wheat flour naturally possessed 13.68% protein, as evidenced by Protein NPL (page 2).
Higuchi does not explicitly recite a gluten vitality (GV) of 10-30% and a drying time of 100-480 minutes (claim 1).
Tutuncu et al teach a method for making pasta by making dough from wheat flour having a protein content of less than 15% (paragraph 0015-0016), extruding the dough into pasta strands (paragraph 0031), drying the pasta strands at temperatures less than 100C (paragraph 0041), a final moisture content of 12% (paragraph 0043), and an example drying the pasta at 85C for less than 5 hours (paragraph 0044).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed drying time into the invention of Higuchi, in view of Tutuncu et al, since both are directed to methods of making dried pasta, since Higuchi already included a drying step (paragraph 0019) but simply did not mention a time period, since dried pasta was commonly made by using a drying step at 85C for less than 5 hours (paragraph 0044) as shown by Tutuncu et al, and since the claimed drying time would have been used during the course of normal experimentation and optimization procedures due to factors such as the initial water content, the desired final water content, and/or final taste and texture properties of the dried pasta of Higuchi, in view of Tutuncu et al.
It further would have been obvious to one of ordinary skill in the art that the combined method of Higuchi, in view of Tutuncu et al, would have also provided a GV of 10-30% since the claimed GV content was achieved by drying the extruded pasta at 80-130C in a RH of 50-80% for 100-480 minutes (claim 1 of the application), since these drying conditions were also used by the combined invention of Higuchi, in view of Tutuncu et al, as explained above; since heat was commonly known to cause denaturation of protein and make the protein insoluble, since the equation disclosed by applicant for GV was soluble crude protein/total crude protein (paragraph 0031 of the specification), and since the combined method of Higuchi, in view of Tutuncu et al, which used high humidity and elevated temperatures for long time periods would have also naturally provided protein denaturation and a reduction in soluble proteins to produce the claimed reduced GV content.
Claims 5, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, in view of Tutuncu et al, as applied above, and further in view of Selasky NPL [Ask the Test Kitchen: Cooking and Storing Pasta].
Higuchi and Tutuncu et al teach the above mentioned concepts. Higuchi do not explicitly recite cooking the dried pasta, then cold-storing/freezing the cooked pasta 4C or less (claim 5, 10-16). Tutuncu et al also taught cooking the dried pasta may subsequently be cooked and/or prepared with frozen foods (paragraph 0045). Selasky NPL teaches storage of cooked pasta in a freezer (page 1). It would have been obvious to one of ordinary skill in the art to incorporate the claimed cooking and freezing into the invention of Higuchi, in view of Tutuncu et al and Selasky NPL, since all are directed to methods of making pasta, since the pasta of Higuchi was intended to be cooked and eaten, since cooked pasta was commonly stored in a freezer as shown by Selasky NPL, since freezers conventionally operated at a temperature well below 0C, and since freezing of uneaten pasta portions would have enabled the consumer to eat the pasta at a later time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 (particularly claim 4) of
copending Application No. 16/612,277 in view of Higuchi, Tutuncu et al, and Protein NPL.
The ‘277 application does not explicitly claim 8-18% protein, an extrusion pressure of 60-160
kg/cm2, and drying at 80-130C and 50-80% RH for 100-480 minutes (claim 1). Higuchi, Tutuncu et al, and Protein NPL teach the above mentioned concepts. It would have been obvious to one of ordinary skill in the art to incorporate the claimed protein amount, extrusion pressure, and drying into the invention of ‘277, in view of Higuchi, Tutuncu et al, and Protein NPL, since all are directed to methods of making dried pasta, since claim 4 of ‘277 already included wheat flour and a gluten vitality of 18-35% produced by heating, since wheat flour was commonly known to possess 10-15% protein as evidenced by Protein NPL, since claim 4 of ‘277 already included a step of forming noodles, since pasta noodles were commonly made by extrusion at a pressure of 80 kg/cm2 as shown by Higuchi, since extrusion forming of noodles was faster and
more efficient than hand forming of noodles, since humidified drying of extruded noodles was
commonly practiced in the art as shown by Higuchi, since the claimed drying time was commonly used in the art as shown by Tutuncu et al, and since claimed drying conditions would have been used during the course of normal experimentation and optimization procedures.
This is a provisional nonstatutory double patenting rejection.




Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792